— Main, J.
Appeal from an order of the Supreme Court at Special Term (Bradley, J.), entered December 16, 1985 in Albany County, which granted plaintiffs motion for a protective order.
In this matrimonial action, plaintiff initially commenced an action for annulment of the marriage, alleging fraud, and subsequently commenced a divorce proceeding on the ground of cruel and inhuman treatment. The parties have no children, plaintiff does not seek maintenance and there is no property subject to equitable distribution. The sole issue on this appeal is whether defendant is entitled to conduct an examination before trial of plaintiff with regard to plaintiffs grounds for annulment or divorce. Special Term found that he is not so entitled.
This court has recently determined that there is no general prohibition against disclosure concerning the merits of matrimonial actions and that restrictions on such disclosure are better left to individual determination (Nigro v Nigro, 121 AD2d 833, 834). Accordingly, Special Term was not constrained to deny disclosure. Thus, we reverse and remit the matter to Supreme Court to exercise its discretion and decide the motion for a protective order based on the circumstances presented on such motion.
Order reversed, on the law, without costs, and matter *883remitted to Supreme Court for proceedings not inconsistent herewith. Mahoney, P. J., Main, Weiss, Yesawich, Jr., and Levine, JJ., concur.